Title: From George Washington to Thomas Newgent, 13 May 1756
From: Washington, George
To: Newgent, Thomas



[Winchester, 13 May 1756]
To Lieutenant Thomas Newgent. of the King-George-County Militia.Sir,

You are hereby Ordered, with the Detachment under your command, to proceed to join Colonel Henry Peyton and his party of Militia, with the utmost expedition; and take your Orders from him.

Acquaint him that it is my desire, he leave you and your party in one of these Forts, he is ordered to reinforce.
While you remain in the Fort, you are to take your orders from the commanding Officer there; and to be assisting in scouring the woods. I am &c.

G:W.
Winchester, May 13th 1756.    

